I concur in the judgment upon both of the grounds stated in the opinion of Mr. Justice Henshaw. The evidence as to the intimated improper relations between defendant and the wife of the deceased, was not, under the circumstances of this case, material upon the question of motive, and was therefore inadmissible for any purpose. It cannot be doubted that the effect was prejudicial.
Evidence as to the defective condition of one barrel of the gun was inadmissible in the absence of a showing that the defendant had notice thereof.